Name: 79/653/EEC: Commission Decision of 16 July 1979 approving a programme pursuant to Regulation (EEC) No 355/77 to promote the rationalization of treatment, processing and marketing of seed and propagating material in Schleswig-Holstein (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  forestry;  European construction
 Date Published: 1979-07-24

 Avis juridique important|31979D065379/653/EEC: Commission Decision of 16 July 1979 approving a programme pursuant to Regulation (EEC) No 355/77 to promote the rationalization of treatment, processing and marketing of seed and propagating material in Schleswig-Holstein (Only the German text is authentic) Official Journal L 186 , 24/07/1979 P. 0041 - 0041****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 16 JULY 1979 APPROVING A PROGRAMME PURSUANT TO REGULATION ( EEC ) NO 355/77 TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/653/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 24 AUGUST 1978 FORWARDED A PROGRAMME TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN AND ON 22 JANUARY 1979 AND 4 APRIL 1979 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXTENSION AND IMPROVEMENT OF FACILITIES FOR THE STORAGE AND PROCESSING ( CLEANSING AND DRYING ) OF SEED AND PROPAGATING MATERIAL WITH THE AIM OF ADAPTING THE MARKETING OF THOSE PRODUCTS TO MARKET REQUIREMENTS AS REGARDS QUANTITY , QUALITY AND FORM OF PRESENTATION ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS , IN SUFFICIENT DETAIL , THE INFORMATION REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE SEED AND PROPAGATING MATERIAL SECTOR IN SCHLESWIG-HOLSTEIN ; WHEREAS THE SCHEDULED TIMETABLE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME PURSUANT TO REGULATION ( EEC ) NO 355/77 TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN , FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 24 AUGUST 1978 AND SUPPLEMENTED ON 22 JANUARY 1979 AND 4 APRIL 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 16 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT